DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites the limitations "a transfer plate" in line 2, “one or more fins” in line 2, “a structure” in line 3. “a well” in line 3, and “a phase change material” in line 3. There is already sufficient antecedent basis for these limitation in the claim from claim 46.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46-47, 49-53, 55-60, and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booska (U.S. Publication Number 2014/0263368), hereinafter “Booska”.
Regarding claim 46, Booska discloses the same invention substantially as claimed such as a portable, rechargeable vessel for collecting, storing, and recovering thermal energy (paragraph 3), comprising: a structure defining a well (general shape of the receptacle 10) and an open-top portion at the top of the well (shown in figure 1 near 44); a phase-change material (chamber 74 filled with phase change material, paragraph 44), wherein the phase-change material is disposed in the well (74 is within outer wall 72), the phase-change material being configured to change phase; one or more thermally-conductive fins interleaved in the phase-change material (figure 6 shows folded fin heat sink 76, paragraph 44); and a thermally-conductive heat transfer plate disposed at and substantially covering the open-top portion of the structure (figure 1 shows inner wall 16 defining a heat transfer plate that entirely covers the well defined by wall 26; alternatively in a different embodiment, the heat transfer plate is 70 within figure 6 which is in direct thermal contact with heat sink 76), in direct thermal contact with the one or more fins, thereby allowing the transfer plate to directly exchange thermal energy with the phase change material, but is silent to disclose that the change of phase occurs at a temperature in the range of 110-700 °C. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the phase change material change at a temperature in the range of 110-700 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves
only routine skill in the art.	In re Aller, 105 USPQ 233. 
The metal heat transfer element may take a variety of forms. In figure 6, a folded fin heat sink 76 is shown as a very thin sheet of highly conductive metal that is folded into a zigzag pattern and is positioned between walls 72 and 74. Examiner notes that claim 1 mentions no limitations of a solar cooker or a structural limitation of a lens for the solar energy to be absorbed. Therefore, such a heat insulating liquid container can still read on this claim. Furthermore, Booska states that a variety of phase change materials that serves the purpose intended may be used. For this particular embodiment, the temperature may be suitable for hot water (paragraph 61). 
Regarding claims 47, 50, and 51, Booska discloses the claimed invention, but is silent to disclose that one or more thermally-conductive fins, the transfer plate, or both are made of a material having a thermal conductivity of at least 200 W/m-K at 25°C; the phase changing material being made of meltable salt; or the phase changing material including at least magnesium chloride, sodium chloride, or potassium chloride. It would have been obvious to one having ordinary skill in the art before the effective filing date of when  the invention was made to have one or more thermally-conductive fins, the transfer plate, or both be made of a material having a thermal conductivity of at least 200 W/m-K at 25°C; the phase change material be made of a meltable salt; or the phase change material including at least magnesium chloride, sodium chloride, or potassium chloride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 49, Booska discloses the claimed invention, but is silent to disclose that the phase-change material is configured to change phase at a temperature in the range of range of 200-600°C. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the phase-change material be configured to change phase at a temperature in the range of range of 200-600°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 52, Booska discloses the vessel of claim 46, wherein the one or more fins are comprised of one or more thermally-conductive coils, or one or more concentric thermally-conductive tubes. Examiner notes that the folded fin heat sink 76 is figure 6 can be regarded as a thermally conductive coil. 
Regarding claim 53, Booska discloses the vessel of claim 46, wherein each of one or more of the fins 76, figure 6) has one or more slots (slots in between the zig-zag configuration of the folded fin heat sink) formed therein, either at the interface between the fin and the transfer plate, the end of the fin remote from the transfer plate, or both. Examiner notes that no structure is given to the “slot” as being a slot through the entire fin element. 
Regarding claim 55, Booska discloses the vessel of claim 46, wherein the surface area of the one or more fins (76) is at least 100% of the interior surface area of the well, excluding the transfer plate (figure 6 shows that the fin 76 is arranged on the entirety of the walls of the receptacle 10.
Regarding claim 56, Booska discloses the vessel of claim 46, wherein the phase change material (chamber 30 and 52) fills at least 90% of the empty volume of the well (i.e., not taken up by the fins or by any other structure) at the lowest temperature at which the material is completely melted. Examiner notes that chambers 30 and 52 take up at least 90 percent of the empty volume of the well. 
Regarding claim 57, Booska discloses the vessel of claim 46, further comprising, surrounding the structure defining the well, an insulative case (52), the insulative case comprising: a bottom portion (24) having a side wall (26) and a closed bottom (24); a top portion having a side wall (26); one or more thermally-insulative materials (paragraph 37 mentioned chamber 52 filled with insulating material) between the structure defining the well and the top and bottom portions of the case; and an opening at the top of the top portion (shown in figure 1), with the opening being configured to allow access to the transfer plate.
Regarding claim 58, Booska discloses the vessel of claim 57, further comprising a thermally-insulative lid (180) insulating lid configured to cover the opening and insulate the transfer plate (paragraph 59).
Regarding claim 59, Booska discloses the claimed invention but is silent to disclose the thermally-insulative material being configured such that, when the well is filled with molten potassium nitrate at 350°C, the molten salt does not fall below a temperature of 320°C for at least five hours. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the temperature of the molten salt not to fall below a temperature of 320°C for at least 5 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves
only routine skill in the art.	In re Aller, 105 USPQ 233. Examiner notes that paragraph 61 mentions that the phase change material may be selected based upon intended use and therefore, the vessel 10 may have that ability of keeping the liquid warm for at least 5 hours. 
Regarding claim 60, Booska discloses the claimed invention such as a method for constructing the vessel of claim 46, comprising: providing a transfer unit comprising the transfer plate (figure 1 shows inner wall 16 defining a heat transfer plate that entirely covers the well defined by wall 26; alternatively in a different embodiment, the heat transfer plate is 70 within figure 6 which is in direct thermal contact with heat sink 76) and the one or more fins (figure 6 shows folded fin heat sink 76, paragraph 44) extending from a surface thereof; providing the structure defining the well, the well having the phase change material disposed therein (refer to rejection of claim 1); disposing the transfer plate at the open top of the well such that the fins are disposed in the phase change material (shown in figure 1); and, while the phase change material is at an elevated temperature, sealing the transfer plate to the well, but is silent to disclose that the elevated temperature is at least 120°C and in a molten state. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the elevated temperature of the phase change material be at least 120°C and in a molten state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Regarding claim 63, Booska discloses a method for collecting and storing thermal energy, the method comprising: providing a source of thermal energy (the beverage, mentioned in abstract), operatively coupling the heat transfer plate of a vessel (the inner vessel 12 is preferably formed of a material with good heat transfer properties, paragraph 40) of claim 46 to the source of thermal energy (it is desirable to transfer heat from the liquid contained in the inner vessel 12 into the phase change material 30, paragraph 40), and transferring heat from the source of thermal energy through the heat transfer plate and to the phase change material (it is desirable to transfer heat from liquid contained in the inner vessel 12 into the phase change material 30 rapidly so as to rapidly lower the temperature of the liquid to the desired range, paragraph 40), such that the phase change material changes phase (heat is transferred through the inner wall into the phase change material, the phase change material closest to the wall melts or changes phase, paragraph 43).
Regarding claim 64, Booska discloses a system for collecting and storing thermal energy, the system comprising a source of thermal energy (beverage, mentioned in abstract), and a vessel of claim 46, disposed such that its thermally conductive heat-transfer plate (figure 1 shows inner wall 16 defining a heat transfer plate that entirely covers the well defined by wall 26; alternatively in a different embodiment, the heat transfer plate is 70 within figure 6 which is in direct thermal contact with heat sink 76) is operatively coupled to the source of thermal energy (the inner vessel 12 is preferably formed of a material with good heat transfer properties, paragraph 40).
Regarding claim 65, Booska discloses a method for recovering thermal energy, comprising providing a vessel of claim 46, in which the phase change material is melted (heat is transferred through the inner wall into the phase change material, the phase change material closest to the wall melts or changes phase, paragraph 43), and heating a workpiece via heat transfer from the phase change material through the transfer plate (it is desirable to transfer heat from the liquid contained in the inner vessel 12 into the phase change material 30, paragraph 40).
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booska in view of Smith et al. (U.S. Patent Number 4,896,452), hereinafter “Smith”.
Regarding claim 48, Booska discloses the same invention substantially as claimed, but is silent to disclose the transfer plate comprising a solar absorbing material disposed at the top surface of the transfer plate and having a solar absorptivity of at least 0.75.  However, Smith teaches the use of water container body (20) having a removable lid portion (23) that has a solar cell panel (26) absorbing solar thermal energy (column 5, line 60 – column 6, line 5) for the purpose of charging a battery or to power various other electrical systems within the water container body system such as an aerator (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Booska by incorporating a solar cell panel onto the top surface of the water contained body lid as taught by Smith for the purpose of charging a battery or to power various other electrical systems within the water container body system such as an aerator. 
Booska and Smith the claimed invention but is silent to disclose that the solar absorptivity of the solar panel is at least 0.75. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to the solar absorptivity of the solar panel be at least 0.75, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booska in view of Patterson et al. (U.S. Publication Number 2017/0176118), hereinafter “Patterson”.
Regarding claim 54, Booska discloses the same invention substantially as claimed, but is silent to disclose a thermometer in contact with the phase change material and the other end outside of the vessel. However, Patterson teaches the use of a thermometer (216) disposed within the phase change material (212) for the purpose of detecting the specific property of the material by detecting the temperature (paragraphs 23-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Booska by incorporating a thermometer to the phase change material as taught by Patterson for the purpose of detecting the actual state of the phase change material through sensing the temperature.
	Allowable Subject Matter
Claims 61-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 61 or 62, but more specifically, a method including cutting one or more slots to each of the fins, interfacing the transfer plate with the open-top portion such that the fins are submersed into the liquefied phase change material and any undispersed air escapes through the slots, and welding the transfer plate at its interface with the structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/27/2022